Citation Nr: 1813853	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, a panic disorder, and a major depressive disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to September 1992.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a February 2014 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issue on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

The Veteran presented testimony at a hearing before the undersigned in June 2015.  A transcript of the hearing is associated with the claims file.  In November 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and a major depressive disorder.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  
The Veteran was afforded a VA examination in January 2014 related to any acquired psychiatric disorder.  The examiner opined that it was less likely as not that the Veteran met the criteria for PTSD or that the Veteran's claimed PTSD was caused by his military service.  The examiner additionally opined that the Veteran's claimed anxiety disorder was less likely as not caused by the Veteran's military service.  

The Veteran's claim was remanded in November 2015.  The Board requested that any outstanding Social Security Administration (SSA) medical records, or private treatment records be associated with the claim file.  The additional records were located and added to the Veteran's claim file.  The January 2016 private medical treatment records from the Mental Health Center provided that the Veteran suffered from a major depressive disorder and panic disorder.  

Additionally, the Board also requested the RO to obtain an addendum opinion addressing the new evidence added to the claims file.  The February 2016 VA addendum opinion addressed the new evidence added to the Veteran's claims file since the November 2015 Board remand.  The examiner provided that the new evidence did not change the January 2014 VA medical opinion.  

As noted above, the Veteran's private treatment records indicate a diagnosis of a major depressive disorder and panic disorder.  The February 2016 VA addendum opinion did not specifically provide an etiological opinion regarding the Veteran's major depressive disorder or panic disorder (though the Board notes that it purported to rule out a nexus for "PTSD or another mental health condition").  Therefore, the Board finds that the February 2016 VA addendum opinion is inadequate.  38 C.F.R. § 3.159 (c) (4) (2016);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical opinion with supporting rationale is obtained that adequately addresses the etiology of the Veteran's claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the record and a copy of this remand to the VA clinician who performed the February 2016 VA addendum opinion or, if that clinician is not available, to another similarly qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician providing the addendum opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must address the following:

(a)  Provide diagnoses for all acquired psychiatric disorders, to include those noted during the appeal period.  If a diagnosis of a depressive disorder or panic disorder is not felt to be warranted, this should be specifically explained.  

(b)  If a diagnosis of a depressive disorder and/or panic disorder is warranted, then the examiner should opine as to whether it is at least likely as not (a fifty percent probability or grater) that a depressive disorder and/or panic disorder is related to the Veteran's active duty service?

The examiner should consider the lay testimony of record.  A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue on appeal.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




